Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0076644 to Derenne et al. in view of U.S. Pub. No. 2016/0193729 to Williams, and further in view of U.S. Pub. No. 2011/0307210 to Stevens et al.  
Claim 1, Derenne discloses a patient support apparatus having a frame 28, wheels 24, a support surface 30, a navigation system [0126]-[0129], a wireless transceiver 188, and a control system 50 adapted to transmit data from the navigation system and a unique identifier 182 corresponding to the patient support apparatus [0146] and communicate messages between a plurality of microprocessors, controllers, retrieving memory on the patient support in an internal network with programmable hardware and software capable of carrying out a plurality of functions [0141][0142][0144]. 	Derenne is silent to a remote device.  Williams discloses a remote device capable of receiving data and to estimate and determine location and orientation and computing software used to determine specific orientation directives [0007].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a remote device as taught by Williams yielding predictable results that provide a system for determining position and orientation of the patient support within an environment such as a healthcare facility [Abstract].  Derenne is silent to determining an estimated time of arrival.  Stevens discloses data being used to estimate the time of arrival [0012].  It would have been obvious for one having ordinary skill in the art before the effective filing date to use data as taught by Stevens yielding predictable results to path predictions and estimate the time of arrival for the patient support of Derenne.  
Claim 2, Derenne discloses the patient support apparatus system wherein the remote device is a server on a computer local network, but is silent to the wireless transceiver is a being a WiFi radio.  Selecting from a plethora of known wireless transceivers is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a WiFi radio yielding predictable results that provide an equivalent and alternative transceiver.  
Claim 3, Derenne, as modified, discloses the patient support apparatus wherein the remote device is further adapted to transmit messages over the computer network indicating the estimated time of arrival [0099].
Claim 4, Derenne, as modified, discloses the patient support apparatus wherein the messages and data streams are capable of being wirelessly transmitted through one or more networks to other devices such as a communication interface [0099], but is silent to the communication interface being a cell phone.  Selecting from a plethora of known communication interfaces is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a cell phone yielding predictable results that provide an equivalent and alternative communication interface.  
Claim 5, Derenne discloses the patient support apparatus system wherein the remote device is further adapted to maintain in memory a history of the patient support apparatus has traveled to [0043].
Claim 6, Derenne discloses the patient support apparatus system wherein Williams further discloses the device is capable of determing a distance traveled by the patient support apparatus, and to repetitively update and to record that distance in memory [0009][0040[0041].
Claim 7, Derenne, as modified, discloses the patient support apparatus system wherein the remote device is further configured to generate messages and determine distance traveled by the apparatus as stated above, but is silent to the messages including an alert message when the distance exceeds a threshold.  Configuring an alert message is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to configure an alert message yielding predictable results that provide an equivalent and alternative message the indicates a distance threshold has been exceeded  






Claim(s) 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0076644 to Derenne et al. in view of U.S. Pub. No. 2016/0193729 to Williams.   
Claims 11-12, Derenne discloses a patient support apparatus having a frame 28, wheels 24, a support surface 30, an autonomously driven navigation system [0126]-[0129], a wireless transceiver 188, and a control system 50 adapted to transmit data from the navigation system and a unique identifier 182 corresponding to the patient support apparatus [0146] and communicate messages between a plurality of microprocessors, controllers, retrieving memory on the patient support in an internal network with programmable hardware and software capable of carrying out a plurality of functions [0141][0142][0144]. Derenne is silent to a remote device.  Williams discloses a remote device capable of receiving data and to estimate and determine location and orientation and computing software used to determine specific orientation directives [0007].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a remote device as taught by Williams yielding predictable results that provide a system for determining position and orientation of the patient support within an environment such as a healthcare facility [Abstract], Derenne is silent to a plurality of patient support apparatuses.  Duplicating apparatuses is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to employ a plurality of support apparatuses yielding predictable results that provide multiple patient supports within a health care facility.  

Claim 18, Derenne discloses the patient support apparatus system wherein the remote device is a server on a computer local network, but is silent to the wireless transceiver is a being a WiFi radio.  Selecting from a plethora of known wireless transceivers is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a WiFi radio yielding predictable results that provide an equivalent and alternative transceiver.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0076644 to Derenne et al. in view of U.S. Pub. No. 2016/0193729 to Williams, and further in view of U.S. Pub. No. 2014/0365258 to Vestal et al.
Claim 17, Derenne discloses the patient support apparatus system 
wherein the patient support apparatus is capable of transmitting messages to the remote device, but is silent to the control systems monitoring a charge status of the batteries.  Vestal discloses a control system for monitoring a charge status of batteries for autonomous mobile apparatus [0130].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a control system as taught by Vestal yielding predictable results that provide real time information about  management, status, position, velocity, battery level.  





Allowable Subject Matter
Claims 8-10, 13-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673